Case 1:16-cr-00800-PGG Document 307
                                304 Filed 08/23/21
                                          08/06/21 Page 1 of 2
                                                             7
               Case 1:16-cr-00800-PGG Document 307 Filed 08/23/21 Page 2 of 2




MEMO ENDORSED:

On June 20, 2018, this Court sentenced Defendant Michael Jacobs to three years' imprisonment and three
years' supervised release. (Judgment (Dkt. No. 194)) On July 21, 2021, Jacobs submitted a pro se motion
for early termination of supervised release, having served twenty-four months -- or two-thirds -- of his
term of supervised release. (Mot. (Dkt. No. 304) at 1) Jacobs' motion states that his supervising
Probation Officers have advised Jacobs that he is "in full compliance in all areas of supervision" and that
they "do not oppose [his] petition" for early termination of supervised release. (Id. at 2) On August 17,
2021, the Government submitted a letter stating that it has "consult[ed] with the Probation Departments in
both SDNY and the District of Nevada where the defendant is being supervised, which support the
defendant's application," and that the Government "has no objection to early termination of [Jacobs']
supervised release." (Aug. 17, 2021 Govt. Ltr. (Dkt. No. 306))

Under 18 U.S.C. § 3583(e)(1), a Court may "terminate a term of supervised release and discharge the
defendant released at any time after the expiration of one year of supervised release, . . . if it is satisfied
that such action is warranted by the conduct of the defendant released and the interest of justice." Having
considered the Defendant's motion and the Government's August 17, 2021 submission, the Court is
satisfied that early termination of Defendant's supervised release is warranted and in the interest of
justice. Accordingly, Defendant Jacobs' supervised release is terminated.

The Clerk of Court is directed to mail a copy of this order to Defendant Jacobs.




                                          Dated: August 23, 2021
